UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6047


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOEL WAYNE TADLOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:05-cr-00670-TLW-1; 4:10-cv-70278-TLW)


Submitted:   May 31, 2012                  Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joel Wayne Tadlock, Appellant Pro Se.    Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joel     Wayne    Tadlock      seeks        to    appeal    the   district

court’s orders denying his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion to vacate, set aside, or correct his sentence and his

Fed. R. Civ. P. 59(e) motion to alter or amend that judgment.

We   dismiss   the    appeal    for   lack       of    jurisdiction        because    the

notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he

timely    filing   of   a    notice   of       appeal    in    a   civil    case     is   a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The    district     court’s        order     denying       Tadlock’s     Rule

59(e) motion was entered on the docket on October 12, 2011.

Tadlock’s motion for a certificate of appealability, which was

construed as his notice of appeal, was filed on December 23,

2011. *   Because Tadlock failed to file a timely notice of appeal



      *
       For the purpose of this appeal, we assume that the date
appearing on the motion is the earliest date it could have been
(Continued)
                                           2
or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   the    court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




properly delivered to prison officials for mailing to the court.
Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).



                                       3